Citation Nr: 1107577	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  07-10 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.	Entitlement to an effective date prior to July 1, 2007 for the 
assignment of a        40 percent evaluation for postoperative 
residuals of a left ankle revision with iliac bone graft. 

2.	Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to October 1984.         

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina. An October 2005 decision denied entitlement to a 
TDIU. Thereafter, an October 2008 decision granted an increase in 
rating from        20 to 40 percent for a left ankle disorder, 
effective from July 1, 2007. As to the latter RO rating decision, 
the Veteran appealed for an earlier effective date for the award 
of a 40 percent disability evaluation.

Previously, during pendency of the appeal, on a March 2007 VA 
Form 9 (Substantive Appeal) the Veteran requested the opportunity 
for a Travel Board hearing. By February 2008 correspondence his 
designated representative requested a Board videoconference 
hearing on his behalf. More recently, however,                 in 
May 2010, the Veteran's representative clarified that he does not 
want a Board hearing of any type, and requests that his case be 
adjudicated on the current record. 

In December 2010 correspondence, the Veteran's attorney 
indicated that          the Veteran was seeking an 
increased rating beyond 10 percent for his   service-
connected tender scar on his right lower back, in 
connection with this appeal. This is not currently a 
matter appealed to the Board. However, the RO should 
clarify with the Veteran and his attorney whether he 
indeed wishes to pursue this matter.  

Meanwhile, by his March 2007 correspondence, the Veteran 
himself raised   the issue of service connection for a 
back disorder as secondary to service-connected 
disabilities, alleging that his service-connected right 
knee and        left ankle conditions left him unable to 
support his lower back. This issue      has not been 
adjudicated by RO as the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over the matter, and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran if further action is 
required.


REMAND

Total disability ratings are authorized for any disability or 
combination of disabilities provided the schedular rating is less 
than total, where the disabled person is unable to secure and 
maintain substantially gainful employment because of the severity 
of his service-connected disabilities. If there is only one such 
disability, it must be ratable at 60 percent or more. Provided 
instead, there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more and sufficient 
additional service-connected disability to bring the combined 
rating to at least 70 percent. 38 C.F.R. §§ 4.15, 4.16 (2010). If 
the claimant does not meet the minimum percentage rating 
requirements of § 4.16(a) for consideration of a TDIU, he or she 
may still be entitled to the benefit sought where the 
circumstances of the case present such an exceptional or unusual 
disability picture as to render impractical the application of 
the regular schedular standards to warrant a TDIU on an extra-
schedular basis. See 38 C.F.R. § 4.16(b) (2010). 

The Veteran is presently in receipt of service-connected 
compensation for postoperative residuals of left ankle revision 
with iliac bone graft, rated 40 percent disabling; total knee 
replacement of the left knee due to osteoarthritis, rated                
30 percent disabling; revision of total right knee replacement, 
rated 30 percent disabling; and residual scar of the right lower 
back/flank, status-post iliac bone graft, associated with a left 
ankle revision procedure, rated at 10 percent.             When 
these are considered together, the Veteran has a single 
disability rated at       40 percent (postoperative residuals of 
left ankle revision), plus sufficient additional disability to 
bring the total combined evaluation to 80 percent. Therefore, he 
meets the preliminary schedular criteria for a TDIU as outlined 
in 38 C.F.R. § 4.16(a). However, this remains the first step in 
establishing the basis for TDIU entitlement, as the evidence must 
further demonstrate that the claimant is incapable of maintaining 
gainful employment as a consequence of one or more service-
connected disabilities. 
The evidence of record includes an August 1996 administrative 
decision from the Social Security Administration indicating that 
the Veteran was deemed disabled for purposes of SSA disability 
benefits, effective May 2, 1996. The primary diagnosis listed was 
cauda equine syndrome, and the secondary diagnosis was disorders 
of the back, discogenic and degenerative. It bears mention that 
none of the identified medical disorders as the basis for 
decision awarding SSA benefits are indeed adjudicated service-
connected disabilities for VA purposes. 

The Veteran underwent a VA Compensation and Pension examination 
of the joints in September 2005. Following a physical 
examination, the diagnosis was degenerative joint disease, 
status-post total knee arthroplasty; and status-post fracture of 
the left ankle with fusion of ankle and residuals. The VA 
examiner further stated that in his opinion, the Veteran's 
service-connected left ankle and left knee problem would 
definitely impact on physical employment, but not sedentary 
employment. Unfortunately, the Veteran's claims folder was not 
available for review at that time. Also missing from said opinion 
was consideration of the importance, if any, of a service-
connected right knee disability. 

On a May 2007 follow-up examination of the joints, the examiner 
observed that        the Veteran had not worked since being 
employed as a truck driver in 1996, and that he was unable to 
perform that job specific due to back changes, and not so much 
due to his left ankle problem. 

More recent, on a July 2008 re-examination, it was observed that 
the Veteran last worked in 1996, and was not out of work because 
of his left ankle or hip condition.

Thus far, there is no medical opinion offered by any VA 
evaluating treatment provider that directly addresses the 
Veteran's capacity for gainful employment        in light of all 
of his service-connected disabilities, and further, which does so 
considering his documented as well as reported medical history. 
Consequently,          the claim for a TDIU is being remanded for 
a VA general medical examination to address this determinative 
question. See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010);  
38 C.F.R. § 3.159(c)(4) (2010) (VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim).    

Turning to the claim for an earlier effective date for a 40 
percent evaluation for postoperative residuals of a left ankle 
revision with iliac bone graft, the record   does not indicate 
that the Veteran has been properly apprised of the procedures      
in effect for the evidentiary development of that claim.

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2010), prescribes several requirements as to VA's duty to 
notify and assist a claimant with the evidentiary development of 
a pending claim for compensation or other benefits. Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)   must inform the claimant of any information and 
evidence (1) that is necessary to substantiate the claim; (2) 
that the claimant is expected to provide; and (3) that VA will 
seek to provide on the claimant's behalf. See also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). (A 
regulatory amendment effective for claims pending as of or filed 
after May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim. 73 Fed. Reg. 23,353-56 
(Apr. 30, 2008), codified later at 38 CFR 3.159(b)(1)).

The Veteran's attorney filed an April 2009 Notice of Disagreement 
(NOD) with        the RO's October 2008 rating decision 
increasing the evaluation for a left ankle disorder from 20 to 40 
percent, effective July 1, 2007, insofar as an earlier effective 
for the award of this benefit was sought. Since that time, 
however, the RO has not sent the Veteran correspondence apprising 
him of the VCAA as it pertains to this claim for earlier 
effective date, to include mention of the joint responsibility 
between VA and the Veteran to acquire additional relevant 
evidence and information. Nor is there a showing on the record 
that the Veteran, or his attorney had actual knowledge of the 
specific evidentiary requirements to establish an earlier 
effective date of benefits, particularly insofar as that in a 
December 2010 briefing the issue on appeal was erroneously 
characterized as that of an "increased rating" beyond 40 
percent for a left ankle disorder, rather than that of an earlier 
effective date for the existing level of benefits entitlement. To 
ensure that all components of the duty to notify and assist the 
Veteran are dispensed with, the RO must take appropriate 
corrective action and send the Veteran a comprehensive VCAA 
letter  in regard to the instant claim. 

Accordingly, the case is REMANDED for the following action:

1.	Prior to further consideration of the claim 
for earlier effective date for assignment of 
a 40 percent evaluation for postoperative 
residuals of a left ankle revision with iliac 
bone graft, the RO should send the Veteran a 
VCAA letter in accordance with 38 U.S.C.A. §§ 
5102, 5103 and 5103A (West 2002 & Supp. 
2010), and all other applicable legal 
precedent.

2.	The RO should schedule the Veteran for a VA 
general medical examination. The claims 
folder must be made available for the 
examiner to review. The examiner is then 
requested to provide an opinion as to whether            
the Veteran is incapable of securing and 
maintaining substantially gainful employment 
due to the severity of one or more of his 
service-connected disabilities.                
In providing the requested determination, the 
examiner must consider the degree of 
interference with ordinary activities, 
including capacity for employment, caused 
solely by the Veteran's service-connected 
disabilities,         as distinguished from 
any nonservice-connected physical or mental 
condition. The requested opinion must also 
take into consideration the relevant 
employment history, or lack thereof. The VA 
examiner should further indicate review of 
the conclusions of a September 2005 VA 
examiner that the Veteran retained the 
capacity for sedentary if not physical 
employment, as well as subsequent VA 
examination reports addressing the 
employability issue. 

3.	The RO should then review the claims file. 
If any of the directives specified in this 
remand have not been implemented, appropriate 
corrective action should be undertaken before 
readjudication. Stegall v. West, 11 Vet. App. 
268 (1998).

4.	Thereafter, the RO should readjudicate the 
claims on appeal, based upon all additional 
evidence received. If the benefits sought on 
appeal are not granted, the Veteran and his 
attorney should be furnished with a 
Supplemental Statement of the Case (SSOC) and 
afforded an opportunity to respond before the 
file is returned to the Board for further 
appellate consideration. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims. His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated. The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim. 38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A.          
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).

